PER CURIAM.
Based on the controlling authority of Moseley v. State, 491 So.2d 336 (Fla. 3d *908DCA 1986), and Yost v. State, 489 So.2d 131 (Fla. 5th DCA 1986), we affirm the order placing the defendant John Goldwire on probation for a period of eighteen months — except for the special condition of probation that the said defendant perform forty hours of community service in lieu of costs, which condition is hereby reversed. As in Moseley and Yost, we certify the following question to be of “great public importance” so as to permit the Florida Supreme Court to further review this case under Article V, Section 3(b)(4), of the Florida Constitution, to wit:
“Does the application of Section 27.3455, Florida Statutes (1985) to crimes committed prior to the effective date of the statute violate the ex post facto provisions of the constitutions of the United States and of the State of Florida, or does the statute merely effect a procedural change as is permitted under State v. Jackson, 478 So.2d 1054 (Fla.1985)?”
Reversed and remanded; question certified.